USCA11 Case: 21-13890      Date Filed: 08/04/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13890
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHNATHAN LEE BROWN,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 4:21-cr-00007-MLB-WEJ-1
                   ____________________
USCA11 Case: 21-13890         Date Filed: 08/04/2022     Page: 2 of 5




2                       Opinion of the Court                 21-13890

Before JILL PRYOR, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Johnathan Lee Brown appeals the district court’s
imposition of his 33-month imprisonment sentence, which is at the
low end of the guideline range, for failure to register as a sex of-
fender. Brown argues that the district court abused its discretion
by denying his motion for a downward departure because his crim-
inal history category overrepresented the seriousness of his of-
fenses. He also argues that his sentence was substantively unrea-
sonable because the district court did not adequately weigh the 18
U.S.C. § 3553(a) factors that were entitled to greater consideration,
particularly his personal history and characteristics. Having read
the parties’ briefs and reviewed the record, we affirm Brown’s sen-
tence.
                                  I.

       The sentencing court may depart downward from a defend-
ant’s guideline range “[i]f reliable information indicates that the de-
fendant’s criminal history category substantially over-represents
the seriousness of the defendant’s criminal history or the likelihood
that the defendant will commit other crimes.” U.S.S.G.
§ 4A1.3(b)(1). We lack jurisdiction to review a district court’s dis-
cretionary refusal to grant a defendant a downward departure un-
der § 4A1.3(b)(1). United States v. Rodriguez, 34 F.4th 961, 975
(11th Cir. 2022). A limited exception exists when a district court
believes it lacks authority to grant a downward departure. United
USCA11 Case: 21-13890         Date Filed: 08/04/2022    Page: 3 of 5




21-13890               Opinion of the Court                         3

States v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006). However,
that exception is a narrow one, and we maintain a presumption
that the district court’s silence on its power to grant such an appli-
cation is construed as a proper understanding of its discretion.
United States v. Chase, 174 F.3d 1193, 1195 (11th Cir. 1999).
       A review of the record demonstrates that we lack authority
to review the district court’s discretionary decision to deny Brown
a downward departure under § 4A1.3 because the record is devoid
of evidence rebutting the presumption that the district court be-
lieved that it lacked the authority to depart. “[W]hen nothing in
the record indicates otherwise, we assume the sentencing court un-
derstood it had authority to depart downward.” Id. Accordingly,
we will not review this issue.
                                 II.

       We review the reasonableness of a sentence under the def-
erential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 41, 128 S. Ct. 586, 591 (2007). The party challenging a sen-
tence bears the burden of proving that the sentence is unreasonable
when examining the record in totality, the factors listed in 18
U.S.C. § 3553(a), and the substantial deference afforded sentencing
courts. United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th
Cir. 2015).
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. United States v.
Clay, 483 F.3d 739, 743 (11th Cir. 2007). We will sometimes “affirm
USCA11 Case: 21-13890         Date Filed: 08/04/2022     Page: 4 of 5




4                       Opinion of the Court                 21-13890

the district court even though we would have gone the other way
had it been our call.” United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc) (quotation marks omitted). However, a
district court can abuse its discretion when it (1) fails to consider
relevant factors that were due significant weight, (2) gives an im-
proper or irrelevant factor significant weight, or (3) commits a clear
error of judgment by balancing the proper factors unreasonably.
Id.
       The failure to discuss mitigating evidence does not indicate
that the court erroneously ignored or failed to consider this evi-
dence. See United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.
2007). The district court’s failure to specifically mention at sentenc-
ing certain mitigating factors does not “compel the conclusion that
the sentence crafted in accordance with the § 3553(a) factors was
substantively unreasonable.” United States v. Snipes, 611 F.3d 855,
873 (11th Cir. 2010).
        The record demonstrates that the district court did not
abuse its discretion by imposing the 33-month sentence. In reach-
ing its sentencing decision, the district court emphasized the need
for the sentence imposed to promote respect for the law, to afford
adequate deterrence, and to protect the public. The district court
reasoned that the 33-month sentence was necessary partly because
a prior 22-month sentence for the same conduct of failure to regis-
ter as a sex offender did not deter Brown. The district court also
noted that Brown’s repetitive and consistent failure to register in-
dicated a lack of respect for the law. Further, the district court
USCA11 Case: 21-13890       Date Filed: 08/04/2022    Page: 5 of 5




21-13890              Opinion of the Court                       5

stated that the failure to register endangers the community, which
is a strong factor that Congress considered in enacting the law.
       Contrary to Brown’s assertion, the district court considered
all the relevant factors under section 3553(a), and it considered
Brown’s mitigation evidence. Moreover, the district court’s sen-
tence was at the low end of the guideline range of 33-41 months,
and we ordinarily consider sentences within the guideline range
and below the statutory maximum, here ten years, to be an indica-
tion of a reasonable sentence. United States v. Hunt, 526 F.3d 739,
746 (11th Cir. 2008). Brown cannot meet his burden of showing
that the 33-month sentence is unreasonable considering the entire
record. Accordingly, based on the aforementioned reasons, we af-
firm the district court’s imposition of Brown’s 33-month sentence.
      AFFIRMED.